Citation Nr: 1117128	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  07-31 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for vertigo due to bilateral eardrum rupture.

3.  Entitlement to service connection for sleep apnea (claimed as lung disease).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1955 to September 1963.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  The Veteran requested a Board hearing, however, he withdrew that request in August 2009.  In October 2009 and November 2010, the Board remanded the claim.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Portland, Oregon RO has processed this case since the August 2004 rating decision of the Cleveland, Ohio RO.  


FINDINGS OF FACT

1.  There is medical evidence which associates the Veteran's bilateral hearing loss disability with service.  

2.  There is medical evidence that reflects that the Veteran's vertigo was caused by service.

3.  Sleep apnea is not related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  

2.  Vertigo was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2010).  

3.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether there is a preponderance of the evidence against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection Criteria

In order to establish direct service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).


Service Connection for Bilateral Hearing Loss and Vertigo

Factual Background & Analysis

The Veteran has claimed entitlement to service connection for hearing loss due to exposure to noise while working around jet engines during active service.  He also claimed that he developed an ear infection during service that ruptured both eardrums, and that he has suffered vertigo and hearing loss since then.  The Veteran's Certification of Military Service reflects that his last rank was Airman First Class.  

Private treatment records from Dr. J.J.R. dated in March 2000 reflect that the Veteran was assessed with episodes of dizziness and unstable gait.  Dr. J.J.R. noted that this sounded like positional vertigo.  

The Veteran underwent a VA audiological examination in June 2008.  He reported that bilateral sudden hearing loss began in 1958 following tympanic membrane perforation surgery.  He reported episodic vertigo.  He stated that he was exposed to noise from aircraft and jet engines during service, with occasional use of hearing protection.  He reported occupational noise exposure to heavy equipment with consistent use of hearing protection.  He stated that he had recreational noise exposure due to hunting with consistent use of hearing protection.  Speech recognition testing showed a score of 92 percent for the right ear and 100 percent for the left ear.  Audiometric testing showed pure tone thresholds, in decibels, as follows:
	

HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
25
55
70
LEFT
25
20
25
55
90

The examiner diagnosed an asymmetric sensorineural hearing loss of mild sloping to moderately-severe degree for the right ear and mild sloping to profound degree for the left ear.  The examiner noted that the claims file did not contain service treatment records or prior hearing test results.  Therefore, the examiner could not resolve the bilateral hearing loss issue without resort to mere speculation.  The examiner noted that the Veteran may benefit from a referral to an otolaryngologist due to reports of vertigo and an asymmetric hearing loss.  

The Veteran underwent a VA otologic examination in December 2010.  The examiner noted that, according to the Veteran's claims file, he complained that his eardrums were shattered during combat in Vietnam.  The examiner stated that the Veteran never had any ear surgery.  The Veteran reported that vertigo was sometimes positional, and at other times it was not.  The Veteran denied actual head trauma during service.  He denied any subsequent ear infections or surgery since service.

Upon physical examination, the Veteran's otologic exam was unremarkable.  There was no sign of any residual perforation, and his most recent hearing test did not show any conductive component to hearing loss.  The Veteran noted that he had some acoustic trauma since service in his occupation, although he did not believe it was as extensive as that which he experienced during service.  The examiner diagnosed complaints of hearing loss with vertigo.  

Based on the Veteran's symptomatology and onset of symptoms, the examiner opined that it is more likely than not that the Veteran's current vertigo is the result of the events that occurred during service, although the exact etiology and pathophysiology are unclear.  The examiner reasoned that the opinion that vertigo is related to service is simply based on the fact that the Veteran noted that it began during service.  Unfortunately, the examiner noted that service treatment records are not available and likely are unavailable to confirm or deny this report by the Veteran.  

Based on the acoustic trauma during service, the examiner opined that it is more likely than not that the initial and inciting event that caused hearing loss on a sensorineural basis was the acoustic trauma the Veteran experienced in service, and it was more likely than not aggravated by conditions after service.  The Veteran had no conductive hearing loss, thus no sequelae at time of examination from any previous perforations that he reported during service.  

The Veteran underwent another VA audiological examination in December 2010.  He reported military noise exposure that included jet engine noise and rockets/shells fired during exercises from planes while working on a flight line with no hearing protection.  He stated that occupational noise exposure included paper mill noise with hearing protection.  He reported that recreational noise exposure included hunting and motorcycles with no hearing protection worn.  He stated that, during service, both eardrums burst which caused hearing loss, pain, drainage, and vertigo for which he was hospitalized and treated with antibiotics.  He reported that hearing returned over time (though not to "normal"), but the vertigo has been persistent ever since it began.  Speech recognition testing showed a score of 94 percent for the right ear and 96 percent for the left ear.  Audiometric testing showed pure tone thresholds, in decibels, as follows:
	

HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
35
65
85
LEFT
20
20
30
60
90

The examiner diagnosed hearing within normal limits through 1000 Hz, then sloping to a mild-to-severe sensorineural loss on the right side and a sloping mild-to-profound sensorineural loss on the left side.  The examiner noted that no medical records were available for the Veteran due to a possible fire, and that the claims file indicated that service treatment records and other military records could not support the Veteran's claims that he was hospitalized in Korea.  The examiner could not obtain any support documentation to verify hospitalization for ear problems during active duty or even noise levels associated with the Veteran's job during active duty, as service treatment records and military records were possibly destroyed in a fire back in 1973.  Therefore, the examiner could not resolve this issue without resort to mere speculation.  

Under the circumstances, the Board believes that the issues of service connection for bilateral hearing loss and vertigo fall within the area of reasonable doubt contemplated by 38 U.S.C.A. § 5107(b).  While the June 2008 and December 2010 VA audiological examiners could not resolve the hearing loss issue without resort to speculation, the December 2010 VA otologic examiner opined that it is more likely than not that the initial and inciting event that caused hearing loss on a sensorineural basis was the acoustic trauma the Veteran experienced in service.  With regard to the vertigo issue, the December 2010 VA otologic examiner opined that it is more likely than not that the Veteran's current vertigo is the result of the events that occurred during service.  As such, with regard to the bilateral hearing loss and vertigo issues, the evidence is in equipoise.  In such a case, all such reasonable doubt is to be resolved in the Veteran's favor.  Entitlement to service connection for bilateral hearing loss and vertigo is warranted on that basis.  

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the bilateral hearing loss and vertigo issues, there is no need to undertake any review of compliance with the VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran are being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board notes that in a June 2003 communication, the RO informed the Veteran of the information and evidence necessary to substantiate his claim.

Sleep Apnea
VCAA

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2003.  In January 2010, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, in light of the following decision which finds that there is a preponderance of evidence against the Veteran's claim to entitlement to service connection for sleep apnea, any questions as to the appropriate disability rating and effective date to be assigned are rendered moot.

Further, the Veteran's pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  The Board acknowledges that the Veteran's service treatment records are not on file.  In a July 2003 reply received from the National Personnel Records Center, it was noted that the Veteran's record is fire-related and there are no more service treatment records.  Due to the missing service treatment records, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is no indication in the record that any other additional evidence, relevant to the issue decided herein, is available and not part of the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded a VA examination pertaining to his claim for service connection for sleep apnea in December 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination and opinion obtained in this case in December 2010 is adequate, as the opinion is predicated on a reading of pertinent medical records and is responsive to the medical questions raised in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the sleep apnea issue has been met.  See 38 C.F.R. § 3.159(c)(4) (2010).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Factual Background & Analysis

The Veteran has claimed that his sleep apnea is a direct result of working with chemicals to clean jet engine parts during service.  He also stated that he was hospitalized during service for pneumonia.  The Veteran's Certification of Military Service reflects that his last rank was Airman First Class.  

Private treatment records from Dr. J.J.R. dated in December 2002 reflect that the Veteran was diagnosed with sleep apnea.  

VA outpatient treatment records dated in July 2003 reflect that the Veteran underwent a pulmonary consult.  In an August 2003 addendum, the Veteran was assessed with restrictive ventilatory defect.  It was noted that this pattern of abnormalities may normalize with weight loss.  In August 2003, it was noted that the July 2003 pulmonary function test showed a restrictive defect highly suggestive of obesity related pulmonary abnormality.  

The Veteran underwent a VA examination in December 2010.  He reported that he was diagnosed with sleep apnea in the mid-1990's.  He stated that he thought he had symptoms around the same timeframe that led to testing, although he did not have a good recollection of his symptoms at the time.  

Following physical examination, the examiner diagnosed sleep apnea.  The examiner noted that the Veteran was diagnosed with sleep apnea at some time during the 1990's.  The examiner stated that a review of the medical literature did not yield any evidence of sleep apnea being caused by exposure to chemicals.  The examiner stated that the Veteran has had at least two pulmonary function tests showing only restrictive defects thought to be due to his obesity.  The examiner noted that the Veteran's claimed onset of sleep apnea was approximately 30 years after active military service.  The examiner opined that obesity is the best documented risk factor for sleep apnea and is most likely the main cause in this case.  The examiner opined that the Veteran's sleep apnea is less likely than not caused by or a result of military service.  

The Board notes that the lack of any evidence of sleep apnea until approximately 30 years after the claimed exposure to chemicals in service is itself evidence which tends to show that no sleep apnea was incurred as a result of service.  

A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, none of the aforementioned medical evidence links the Veteran's sleep apnea to his military service.  In fact, the December 2010 VA examiner specifically opined that the Veteran's sleep apnea is less likely than not due to service.  

The Veteran is certainly competent to report symptoms such as pain, which are easily recognizable symptoms that come through senses, however, as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his sleep apnea is etiologically related to service or any service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds, that the determination of whether current sleep apnea is related to certain claimed events in service, a service-connected condition, or otherwise to service ending approximately 30 years prior to the first post-service evidence of such disability is not a matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish an association between the claimed disability and either his military service or a service-connected condition, and the Board assigns greater probative weight to the opinion of the VA examiner.

For these reasons, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for sleep apnea and the claim must be denied.  Because there is a preponderance of the evidence against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is warranted.

Service connection for vertigo due to bilateral eardrum rupture is warranted.  

Service connection for sleep apnea is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


